Case: 0:20-cv-00077-WOB-EBA Doc #: 79 Filed: 07/29/21 Page: 1 of 1 - Page ID#: 299



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT ASHLAND

    CIVIL ACTION NO. 20-77-WOB-EBA


    RONALD TUTTLE                                          PLAINTIFF


    VS.                             ORDER


    UNITED STATES OF AMERICA                               DEFENDANT


          This matter is before the Court on the Report and

    Recommendation (Doc. 76) of the Magistrate Judge, and no

    objections having been filed, and the Court being

    sufficiently advised,

          IT IS ORDERED that the Report and Recommendation be,

    and it hereby is, adopted as the findings of fact and

    conclusions of law of this Court; that plaintiff’s motion

    for preliminary injunction (Doc. 43) be, and it hereby is,

    denied as moot.

          This 29th day of July, 2021.
